Exhibit 10.94

 

FOURTH AMENDMENT TO AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of August 10, 2004, is made by and between RF
MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BUSINESS CREDIT, INC., a Minnesota corporation (the “Lender”).

 

Recitals

 

The Borrower and the Lender are parties to that certain Amended and Restated
Credit and Security Agreement dated as of February 3, 2003, as amended by that
certain First Amendment to Amended and Restated Credit and Security Agreement
dated as of May 31, 2003, that certain Second Amendment to Amended and Restated
Credit and Security Agreement dated as of November 26, 2003, and that certain
Third Amendment to Amended and Restated Credit and Security Agreement dated as
of June 30, 2004 (as amended, the “Credit Agreement”). Capitalized terms used in
this Amendment which are defined in the Credit Agreement shall have the same
meanings as defined therein, unless otherwise defined herein.

 

The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1. Amendment to Section 2.17. Section 2.17 of the Credit Agreement is amended
and restated in its entirety to read as follows:

 

Section 2.17 Use of Proceeds. The Borrower shall use the proceeds of Advances
for ordinary working capital purposes and may use proceeds of Advances to make
payments permitted under, but subject to the requirements of, Sections 7.4 and
7.5 hereof; provided further that the Real Estate Loan shall be used solely to
purchase Real Property.

 

2. Amendment to Section 7.4(a). Section 7.4(a) of the Credit Agreement is hereby
amended by (a) deleting the word “and” after the semi-colon at the end of clause
(ii); (b) deleting the period at the end of clause (iii) and inserting in lieu
thereof “; and”; and (c) adding a clause (iv) thereto to read as follows:

 

(iv) the redemption, purchase or other acquisition of shares of its common stock
so long as immediately before and after such action (i) the aggregate purchase
price of all such shares does not exceed $2,000,000 and (ii)(x) no Default or
Event of Default exists or would result therefrom and (y) there is at least
$1,500,000 of Availability.



--------------------------------------------------------------------------------

3. Amendment to Section 7.5. Section 7.5 of the Credit Agreement is hereby
amended by adding the following before the period at the end thereof:

 

except (i) as permitted in Section 7.4 hereof and (ii) for cash dividends, not
to exceed $2,000,000 in the aggregate during the term of this Agreement, so long
as immediately before and after payment of such cash dividends (x) no Default or
Event of Default exists or would result therefrom and (y) there is at least
$1,500,000 of Availability.

 

4. No Other Changes. Except as explicitly amended or modified by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

 

5. Conditions Precedent. This Amendment shall be effective as of the date hereof
when the Lender shall have received an executed original hereof, together with
each of the following, each in substance and form acceptable to the Lender in
its sole discretion:

 

(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the certificate of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Lender pursuant to the Certificate of Secretary dated as of February 3,
2003, continue in full force and effect and have not been amended or otherwise
modified except as set forth in the Certificate to be delivered, and (iii)
certifying that the officers and agents of the Borrower who have been certified
to the Lender, pursuant to the Certificate of Secretary dated as of February 3,
2003, as being authorized to sign and to act on behalf of the Borrower continue
to be so authorized or setting forth the sample signatures of each of the
officers and agents of the Borrower authorized to execute and deliver this
Amendment and all other documents, agreements and certificates on behalf of the
Borrower.

 

(b) Such other matters as the Lender may require.

 

6. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

 

(a) The Borrower has all requisite power and authority to execute this Amendment
and to perform all of its obligations hereunder, and this Amendment has been
duly executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms.

 

(b) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and do not (i)
require any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, (ii)
violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to the Borrower,
or the articles of incorporation or by-laws of the Borrower, or (iii) result in
a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.

 

-2-



--------------------------------------------------------------------------------

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.

 

7. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

 

8. No Waiver. The execution of this Amendment and acceptance of any documents
related hereto shall not be deemed to be a waiver of any Default or Event of
Default, breach or default under the Credit Agreement or breach, default or
event of default under any Security Document or other document held by the
Lender, whether or not known to the Lender and whether or not existing on the
date of this Amendment.

 

9. Release. THE BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY RELEASES AND
FOREVER DISCHARGES THE LENDER, AND ANY AND ALL PARTICIPANTS, PARENT
CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED CORPORATIONS, INSURERS,
INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER WITH ALL OF THE PRESENT
AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF ANY OF THE FOREGOING,
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT OR UNDER
ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH THE BORROWER HAS HAD, NOW HAS OR
HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON OF ANY ACT,
OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE BEGINNING OF TIME
TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND
CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR UNKNOWN.

 

10. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

 

-3-



--------------------------------------------------------------------------------

11. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

 

12. Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. This Amendment and
the Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Texas. Each party
hereto hereby (i) consents to the personal jurisdiction of the state and federal
courts located in the State of Texas in connection with any controversy related
to this Amendment; (ii) waives any argument that venue in any such forum is not
convenient, (iii) agrees that any litigation initiated by the Lender or the
Borrower in connection with this Amendment or the other Loan Documents shall be
venued in either the District Court of Collin County, Texas, or the United
States District Court for the Northern District of Texas; and (iv) agrees that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT.

 

13. ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

(Signature Page Follows)

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

WELLS FARGO BUSINESS CREDIT, INC.

 

RF MONOLITHICS, INC.

By

 

/s/ Joseph M. Sammons

--------------------------------------------------------------------------------

 

By

 

/s/ David M. Kirk

--------------------------------------------------------------------------------

   

Joseph. M. Sammons

     

David M. Kirk

   

Vice President

     

President